DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Information Disclosure Statement
The information disclosure statement (IDS) was filed on 12/4/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed 12/4/2019 were accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savage et al (US20150127607A1; filed 9/15/2014).


With regards to claim 1, Savage et al discloses 1. An apparatus for management of client devices for maintenance of a structural product, the client devices including respective library apps to download and host digital content related to the structural product on the client devices, the digital content supporting maintenance of the structural product, the apparatus comprising: a memory configured to store computer-readable program code; and processing circuitry configured to access the memory, and execute the computer- readable program code to cause the apparatus to at least (Savage, Fig. 1: Platform has database 130; claim 1: “coupling a platform comprising a processor to a plurality of databases”): receive device manifest reports that include first information about the client devices (Savage, paragraph 136: “The platform provides detailed reporting on location of documents, who has access to documents, and who has actually viewed documents and on what devices and what location.”) and second information about the digital content hosted by the respective library apps on the client devices (Savage, abstract: “The platform does not store actual data but instead makes use of metadata provided by the agents to track a location of all data in the system and manage the distributed storage, movement and processing of the actual data among the agents.”), the device manifest reports received from the client devices (Savage, paragraph 31: “Under this organizational example, the agents are directed by and execute instructions received from the platform, and each agent is hosted on a device that is registered to a user. Each user is a subset of a group, and each group is a subset of an organization. The agents on each device index the contents of the memory included on or accessible by , automatically and contemporaneous with changes in the digital content hosted by the respective library apps (Savage, paragraph 44: “This work item is used by the platform to initially receive the metadata of files corresponding to the agent upon registration of the agent with the platform, and is also used to continuously update that metadata in response to changes made to the content of the files.”); generate a graphical user interface (GUI) to visually summarize the information for an administrative device, the GUI embodied as a dashboard with a layout of software widgets (Savage, Fig. 12: Dashboard GUI shown); and send the dashboard to the administrative device for display by the administrative device, display of the dashboard causing execution of the layout of software widgets on the dashboard at the administrative device to access the information from a content management platform, produce respective infographics to visually summarize the client devices and the digital content hosted by the respective library apps, based on the information, and display the respective infographics in the dashboard at the administrative device (Savage, Fig. 12: Dashboard display includes summarized information regarding the types of devices, number of devices, amount of storage used, etc.; paragraph 156: “The online management console provides real-time visibility into all aspects of the service, including how active users are, what devices they have connected to the service, what files they are syncing and with whom they are sharing data.”).

With regards to claim 2, which depends on claim 1, Savage discloses wherein the apparatus caused to generate the GUI includes the apparatus caused to generate the GUI embodied as the dashboard with the layout of widgets including one or more widgets that produce infographics visually summarizing the client devices by one or more device characteristics, number of client devices, and time since last receipt of a device manifest report from respective ones of the client devices (Savage, Fig. 12: .

With regards to claim 3, which depends on claim 1, Savage discloses wherein the digital content includes items of digital content that are made available to the client devices in data packages from respective sources, and wherein the apparatus caused to generate the GUI includes the apparatus caused to generate the GUI embodied as the dashboard with the layout of widgets including widgets that produce infographics visually summarizing the client devices by those up-to-date by source of the respective sources, and number of the data packages installed by source of the respective sources (Savage, paragraph 159: “FIG. 15 shows an example screen including document audit trails, under an embodiment. The platform records a complete file history of documents in the service. For each document, an IT administrator can view when a file was added, modified or deleted. In addition, IT administrators can determine which device accessed the document and the geographic location of that device.”).

With regards to claim 4, which depends on claim 1, Savage discloses wherein the information included with the device manifest reports further includes software version of the respective library apps, and wherein the apparatus caused to generate the GUI includes the apparatus caused to generate the GUI embodied as the dashboard with the layout of widgets including a widget that produces an infographic visually summarizing the client devices by software version of the respective library apps (Savage, paragraph 150: “The platform also administers updates to devices. Security policy management of an embodiment includes push certificates, email server settings, restrictions, and camera settings for devices (e.g., Android devices, iOS devices, etc.). The platform lists processes running, applications installed, battery life, and network information.”).


With regards to claim 5, which depends on claim 1, Savage discloses wherein the apparatus caused to generate the GUI includes the apparatus caused to generate the GUI embodied as the dashboard with the layout of widgets including a widget that produces an infographic visually summarizing the client devices by download statistics per client device over a previous duration of time (Savage, paragraph 150-151: “The platform lists processes running, applications installed, battery life, and network information. The user can get real-time notifications and alerts to administration for exceptions. The platform generates user reports by completing an audit report of user activity (e.g., file uploads, file downloads, application usage, sharing activity, etc.).”).

With regards to claim 6, which depends on claim 1, Savages discloses wherein the dashboard further includes a control to enable an administrator to request for a notification to the client devices, and the processing circuitry is configured to execute the computer-readable program code to cause the apparatus to further at least: receive a request from the administrator via the dashboard displayed on the administrative device, the request for the notification to selected ones of the client devices; and send the notification to the selected ones of the client devices in response to the request (Savage, paragraph 132-133: “File-in-use alerts for shared documents, notifications for modified documents, and revision and access history are available… Permissions grant granular sharing rights for multiple people to edit the same file (e.g., manager, editor, viewer).” Fig. 13 shows a dashboard permissions interface which results in the alerts/notifications to the clients).

With regards to claim 7, which depends on claim 1, Savage discloses wherein the digital content includes items of digital content that are made available to the client devices in data packages from respective sources, the data packages from the respective sources having respective data expiration timers that indicate durations of time after which the data packages are unusable to support maintenance of the structural product, and wherein the apparatus caused to generate the GUI includes the apparatus caused to generate the GUI embodied as the dashboard further including a package detail per client device that indicates the data expiration timers per source of the respective sources for those of the data packages on the client device (Savage, paragraph 144: “Select policies can be applied to file metadata (e.g., retention, expiration, access, etc.) for records retention, defensible deletion and compliance enforcement.”).

With regards to claim 8, which depends on claim 1, Savage discloses wherein the processing circuitry is configured to execute the computer-readable program code to cause the apparatus to further interface with an app store from which the respective library apps are downloadable to the client devices (Savage, paragraph 155: “The platform manages private applications/software and delivers them to users without external exposure, and also administers updates to devices.”).

With regards to claim 9, which depends on claim 1, Savage discloses wherein the processing circuitry is configured to execute the computer-readable program code to cause the apparatus to further automatically register the respective library apps with the content management platform to at least send the device manifest reports to the content management platform the respective library apps automatically registered with multi-factor authentication (Savage, paragraph 68: “In operation, each agent registers with the platform using a passport prior to being available for operations. The passport, which in an embodiment is received from the platform, includes keys and information that identifies the corresponding agent.” The authentication requires both the passport, which is already recognized by the platform as well as the user keys) 


With regards to claim 10, which depends on claim 1, Savage discloses wherein device manifest reports are received from the client devices, and the dashboard is sent to the administrative device, securely using encryption keys stored in a key vault and not originating on the client devices, the administrative device or in the respective library apps (Savage, paragraph 116: “The organization's encryption keys are generated by the platform when the account is provisioned and are then encrypted using the passwords from the organization's IT administrators and users. The keys cannot be accessed without the user or administrator's password, which are never stored by the platform.” The keys are on the platform, which is separate from the administrative device and the client devices; paragraph 30: “The organization also includes an administrator console that couples to the platform and enables an administrator to access the devices according to the hierarchy”).

Claims 11-20 recite substantially similar limitations to claims 1-10 respectively and are thus rejected along the same rationales.
 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Breuer (US20200012799A1): Teaches a key vault system that is separate from a shared network storage.
Kavuri (US20050226059A1): Teaches providing administrative access to databases using metadata. 
Woodings (US20140156686A1): Teaches providing an administrator access to worker documentation in order to assign appropriate tasks to them.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178